Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 12 are objected to because of the following informalities: 
Claim 10: in lines 1-2, “the mesh of the holding portion are” should read “the mesh of the holding portion is”.  
Claim 12: in line 5, “a expanded” should read “an expanded”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strauss et al. (US 2012/0330348). Regarding claim 2, Strauss discloses an occlusive device for treatment of a lumen comprising a catheter (210) having a distal end, a holding portion (752; fig. 14) connected near the distal end of the catheter (via 108/202; figs. 7-10), the holding portion comprising a mesh (752; [0066])  and having an expanded shape, and a retention portion (110,104,102) comprising one or more wires (104; [0052]) and having an expanded shape positioned adjacent to and supporting the holding portion. 
Regarding claim 12, Strauss discloses an occlusive device for treatment of a lumen comprising a catheter (210) having a distal end, a holding portion (752; fig. 14) connected near the distal end of the catheter (via 108/202; figs. 7-10), the holding portion comprising a mesh (752) and having an expanded shape forming distally extending walls (i.e., inner and outer walls of mesh structure) and a retention portion (110,104,102) comprising one or more wires (104; [0052]) and having an expanded shape positioned adjacent to and supporting the holding portion (fig. 7, 8, 14).
Regarding claim 18, Strauss discloses an occlusive device for treatment of a lumen comprising a catheter (210) having a distal end, a holding portion (752; fig. 14) connected near the distal end of the catheter (via 108/202; figs. 7-10), the holding portion comprising a mesh (752) and having an expanded shape forming distally extending walls and a retention portion (1300; fig. 25; [0098]) having an expanded shape forming a plurality of petal shapes (1304; [0031], [0078]) positioned adjacent to and supporting the holding portion. 
Regarding claims 3, 13, and 19, the holding portion and the retention portion are detachable from the distal end of the catheter (figs. 9-10; [0055]-[0059]).
Regarding claims 4 and 14, the catheter has a passage extending to the distal end and which is aligned with an aperture through the holding portion and the retention portion (through which guidewire is slidably received: [0053]). This passage is considered “configured to deliver embolic coils” as it forms an open lumen through which embolic coils may be delivered if desired, noting that this is a recitation of intended use and the embolic coils are not positively recited as part of the claimed occlusive device. In particular, the guidewire may be removed and embolic coils may be advanced through the open lumen.
Regarding claim 5, the expanded shape of the holding portion is a cylinder or concave shape (see concave shape shown in fig. 14).
Regarding claims 6 and 15, the expanded shape of the retention portion forms a plurality of loops (consider looped shape of each wire 104 when expanded, i.e., extends radially outward then curves back radially inward to form an open loop; see also petal loop 1304 formed in alternative embodiment of retention portion shown in fig. 25; [0078])).
Regarding claims 7 and 16, the expanded shape of the retention portion forms a plurality of loops (e.g., consider 2 diametrically opposing loops formed by struts 104) aligned in a single plane (note: orientation of diametrically opposed struts better shown in fig. 16).
Regarding claim 8, the expanded shape of the retention portion forms a plurality of loops (e.g., 1304 in fig. 25) surrounding an aperture (forming open center of retention portion) opening into the catheter. 
Regarding claim 9, the expanded shape of the holding portion (752) is positioned across the expanded shape of the retention portion and forms walls (e.g., inner and outer walls of mesh) extending distally beyond the retention portion.  The retention portion can be considered only one of the struts 104 for claim 9, such that the holding portion extends distally beyond the retention portion as shown in fig. 14, noting that strut 104 terminates just past the proximal end of the annular portion forming end (102). 
Regarding claim 10, the mesh of the holding portion is comprised of a plurality of braided wires. It is noted that the phrase “wherein the braided wires may include…” (emphasis added) is understood to be an optional limitation and therefore the prior art need not expressly disclose any of the particular materials listed after “may include…” in order to meet the claim. 
Regarding claims 11 and 17, the holding portion can be positioned above or underneath the retention portion, noting that this appears to depend on the orientation of the device. The holding portion can be considered positioned above the holding portion when held in the orientation of fig. 14 since the holding portion is disposed over an outer surface of the retention portion and therefore above the highest point of the retention portion. 
Claim(s) 2-7 and 9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ren (US 2012/0323267). Regarding claim 2, Ren discloses an occlusive device for treatment of a lumen comprising a catheter (not illustrated, but described in par. [0029], [0040]) having a distal end, a holding portion (see examiner-annotated figure below; some of 300, and all of 400,500) connected near the distal end of the catheter ([0029]), the holding portion comprising a mesh ([0024]) and having an expanded shape, and a retention portion (portion of 300 including 330; see annotated figure below) comprising one or more wires ([0018],[0037]) and having an expanded shape positioned adjacent to and supporting the holding portion (see fig. 4a,b). 

    PNG
    media_image1.png
    421
    702
    media_image1.png
    Greyscale

Regarding claim 12, Ren discloses an occlusive device for treatment of a lumen comprising a catheter ([0029], [0040]) having a distal end, a holding portion (see above) connected near the distal end of the catheter, the holding portion comprising a mesh ([0024]) and having an expanded shape forming distally extending walls (i.e., inner and outer walls of mesh structure) and a retention portion (see above) comprising one or more wires ([0018],[0037]) and having an expanded shape positioned adjacent to and supporting the holding portion (fig. 4a,b).
Regarding claim 18, Ren discloses an occlusive device for treatment of a lumen comprising a catheter ([0029], [0040]) having a distal end, a holding portion (see above) connected near the distal end of the catheter, the holding portion comprising a mesh ([0024]) and having an expanded shape forming distally extending walls and a retention portion (see above) having an expanded shape forming a plurality of petal shapes (330; figs. 4a,b) positioned adjacent to and supporting the holding portion. 
Regarding claims 3, 13, and 19, the holding portion and the retention portion are detachable from the distal end of the catheter ([0040]; claim 16 of Ren).
Regarding claims 4 and 14, the catheter has a passage extending to the distal end (as understood in view of par. [0033] and [0040], wherein the device can be pushed out of and pulled back into the distal end of a catheter via a deployment tool) and which is aligned with an aperture (i.e., inner cavity/lumen of 300/400/500) through the holding portion and the retention portion (i.e., aligned along the longitudinal axis). The passage of the catheter (i.e., lumen of catheter through which delivery device is inserted) is configured to deliver embolic coils (e.g., after delivery of occlusive device and removal of delivery device for passage), noting that this is a recitation of intended use and the prior art passage need only be capable of delivering embolic coils in order to meet this limitation.
Regarding claim 5, the expanded shape of the holding portion is a cylinder or concave shape (see concave shape shown in fig. 4a,b).
Regarding claims 6 and 15, the expanded shape of the retention portion forms a plurality of loops (330; fig. 4b).
Regarding claims 7 and 16, the expanded shape of the retention portion forms a plurality of loops (330) aligned in a single plane (see figs. 4a,4b).
Regarding claim 9, the expanded shape of the holding portion is positioned across the expanded shape of the retention portion (e.g., across the surface of the retention portion defined at the dotted line in the examiner-annotated figure above) and forms walls (e.g., inner and outer walls of mesh) extending distally beyond the retention portion.  
Regarding claim 10, the mesh of the holding portion is comprised of a plurality of braided wires ([0018], [0026]). It is noted that the phrase “wherein the braided wires may include…” (emphasis added) is understood to be an optional limitation and therefore the prior art need not expressly disclose any of the particular materials listed after “may include…” in order to meet the claim. Nonetheless, Ren discloses that the braided wires include nitinol wires ([0026]). 
Regarding claims 11 and 17, the holding portion can be positioned above or underneath the retention portion, since the orientation of the holding portion relative to the retention portion depends on the orientation in which the device is positioned/held.
Regarding claim 20, the petal shapes (330) are aligned in a single plane as understood in view of figs. 4a and 4b.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771